Citation Nr: 0508789	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Texas as a 
reservist of the Army from August 1965 to August 1971.  His 
service included a period of active duty for training 
(ACDUTRA) from April 18, 1967, to October 6, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2003, the RO received a VA Form 9 from the appellant 
requesting a hearing at the RO before a Veterans Law Judge.  
The appellant subsequently withdrew his request for a hearing 
in writing in August 2003.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The appellant served in the National Guard, to include a 
period of ACDUTRA from April 18, 1967, to October 6, 1967; he 
had no active duty service.

2.  The appellant was not discharged or released from 
National Guard service as a result of a service-connected 
disability, and there is no evidence of any disability 
existing at the time of discharge.  


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant had qualifying service to receive pension benefits.  
To the extent in which the law is dispositive in this case, 
the VCAA is not applicable.  See Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000), Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994).

Regardless, the appellant was provided with appropriate VCAA 
notice in September 2003.  Because the VCAA notice in this 
case was not provided to the appellant prior to the 2001 RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, VCAA was met 
with respect to this claim for pension benefits when VA 
verified the appellant's service.

II.  Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.  Thus, ACDUTRA is not considered active duty 
unless service connection is granted for a condition incurred 
during a period of ACDUTRA. 

In the present case, the appellant contends that he is 
entitled to nonservice-connected pension benefits based upon 
his six years of service with the Texas National Guard, from 
August 1965 to August 1971.  Indeed, the record contains a 
National Guard Bureau Report of Separation and Record of 
Service (NGB 22) which shows that the appellant served in the 
Texas Army National guard from August 1965 to August 1971 and 
performed various periods of ACDUTRA and INACDUTRA.  The 
record also contains the appellant's Report of Separation 
from Active Duty (DD 214), which shows that the appellant 
performed ACDUTRA from April 18, 1967, to October 6, 1967.  
This is the only period of ACDUTRA that exceeded 90 days.  It 
is noted in the remarks section of the appellant's DD Form 
214 that the appellant was released from active duty to 
return to the state control as a member of the Army National 
Guard of Texas to complete the remaining service obligation 
of 3 years and 11 months.

The Board does not question the veracity of the appellant's 
service with the Texas National Guard, nor the difficult 
circumstances under which he must have served.  In addition, 
the Board recognizes that such service involved a period of 
ACDUTRA more than 90 days during the period of the Vietnam 
War.  38 C.F.R. § 3.3(a)(3).  However, 38 C.F.R. §3.6(b)(1) 
as noted above specifically exempts ACDUTRA from the 
definition of active duty, except for periods of "active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty".    

Although the appellant claimed service connection in 
September 2001 for various disabilities to include residuals 
of a gunshot wound to the right foot and cerebrovascular 
accident that he claimed occurred during his National Guard 
service, the RO denied these claims in June 2003.  Thus, the 
appellant does not have the requisite disease or injury 
incurred or aggravated during such period of service.  
38 C.F.R. § 3.3(a)(3).  Therefore, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3 (2004).




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


